Citation Nr: 1628617	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-32 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to additional compensation for the Veteran's wife and stepchild from October 31, 2005, through October 31, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 2001 through October 2005.  He also had service in the United States Marine Corps Reserve and was called to active duty from August 2008 to September 2009.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In January 2016, during the course of the appeal, the Veteran had a before the Board.  A transcript of that hearing is of record.

In December 2015, the Veteran asked the Board for a complete copy of his VA claims file, to include the three paper volumes and any electronic documents.  The Veteran specifically asked that his request be filled in preparation for his January 2016 hearing before the Board.  Although that request has not yet been filled, the Board notes that the following decision represents a full grant of benefits sought by the Veteran at the January 2016 hearing.  Accordingly, filling the Veteran's December 2015 request is not required to grant this appeal.  However, if the Veteran still desires a complete copy of his claims file, he is encouraged to notify VA. 


FINDINGS OF FACT

1.  From October 31, 2005 through October 31, 2007, the Veteran had a combined disability rating of 30 percent for compensation purposes.  

2.  On multiple occasions from September 2005 through October 31, 2007, the Veteran provided the VA with the necessary information showing that he had two dependents, his wife, K. E. F., and his stepchild, C. M. B.


CONCLUSION OF LAW

The criteria have been met for the payment of additional compensation to the Veteran for his dependent wife and stepchild for the period from October 31, 2005, through October 31, 2007.  38 U.S.C.A. §§ 1115, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.4, 3.102, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks additional VA compensation for his then-wife, K. E. F., and dependent stepchild, C. M. B., from October 31, 2005, through October 31, 2007.  

An additional amount of compensation may be payable for a spouse or child where a Veteran is entitled to compensation based on disability rated 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4 (2015).  

For the purpose of establishing a higher rate of compensation based on the existence of a dependent, VA requires evidence which satisfies the requirements of §3.204 (West 2014).  38 C.F.R. § 3.213 (2015).  In this case, there is no dispute that the Veteran and K. E. F. were married or that C. M. B. was the Veteran's stepchild.  

For the purpose of determining dependents, the effective date of service connection will be the latest of the following dates:  (1) The date of the claim.  In their order of applicability, that means (a) the date of the Veteran's marriage, or birth of the child, or, adoption of a child, if the evidence of the event is received within one year of the event; otherwise (b) the date notice is received of the dependent's existence, if evidence is received within one year of the VA's request; (2) the date dependency arises; or (3) the effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.401 (2015).  Actual payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31 (2015).  

In this case, the evidence shows that in January 2003, the Veteran and K. E. F. were legally married in Clark County, Nevada.  It was the first marriage for both.  K. E. F. had a child, C. M. B., who had been born in April 2001.  The evidence shows that the Veteran, K. E. F., and C. M. B., lived in the same household and that the Veteran supported C. M. B.  

On VA Form 21-526, dated in September 2005, the Veteran filed a claim of entitlement to service connection for low back and bilateral knee disorders.  In the instructions for completing VA Form 21-526, it was noted that it was important for the Veteran to provide the marital history for him and his spouse.  In conjunction with that claim, the Veteran filed a copy of his marriage certificate showing that he was legally married to K. E. F.  38 C.F.R. § 3.205 (2015).  He also filed a copy of the birth certificate for C. M. B.  38 C.F.R. § 3.209 (2015).  

In February 2006, the RO granted service connection for thoracolumbar strain and for bilateral knee strain with periarticular osteopenia.  A 10 percent rating was assigned for each disability, effective October 31, 2005, the day following the Veteran's separation from the service.  The combined rating was 20 percent, effective October 31, 2005.  

In March 2006, the RO notified the Veteran of the February 2006 decision.  On the accompanying VA Form 21-8764, it was noted that Veterans having a 30 percent or more service-connected rating could be entitled to additional compensation for a spouse or unmarried children under 18.  

On May 22, 2006, VA received the Veteran's claim of entitlement to increased ratings for service-connected thoracolumbar strain and bilateral knee strain.  He also claimed entitlement to service connection for hemorrhoids, the residuals of a neck injury, tuberculosis, and acid reflux.  Again, he submitted a copy of his marriage certificate verifying that he was validly married to K. E. F.  In addition, he submitted a copy of C. M. B.'s birth certificate.  

On September 27, 2006, the RO granted service connection for cervical strain, peptic ulcer disease with gastroeshophageal reflux disease (GERD), and hemorrhoids.  The RO assigned a 10 percent rating, each, for the cervical strain and peptic ulcer disease with GERD.  The RO assigned a 0 percent rating for hemorrhoids.  Those ratings were made retroactive to October 31, 2005.  The 10 percent ratings for thoracolumbar strain and for bilateral knee strain with periarticular osteopenia were confirmed and continued.  The combined disability rating increased to 30 percent, effective October 31, 2005.  

In a letter, dated September 27, 2006, the RO notified the Veteran of the foregoing rating action.  The RO informed the Veteran that it was paying him at the rate for a single Veteran with no dependents and that it could not pay him for his dependents, because more information was needed.  The RO told him to send the following information:  VA Form 21-686c, Declaration Status of Dependents, with every blank on the form filled out that that was applicable to him; copies of any divorce decrees or death certificates showing that all prior marriages for him and K. E. F. had legally ended; and copies of the birth certificate for C. M. B. 

The RO informed the Veteran that it could be able to pay him for his dependents from the day the RO received his claim, if the information or evidence was received within one year of the date of the letter, and the RO determined that he was entitled to those benefits.  The RO further informed the Veteran that if that information or evidence was not received within one year, it could only pay him from the date it received the information or evidence.  

On October 3, 2007, the Veteran filed VA Form 21-686c with the RO.  He reported that neither he nor his wife had been married previously.  He stated that there was no court order or written agreement in effective relative to support, maintenance, or paternity.  

In an October 12, 2007, telephone call, the Veteran informed the VA that he was providing support for his wife, K. E. F., and stepchild, C. M. B.  Shortly thereafter, he again submitted copies of his marriage certificate and C. M. B.'s birth certificate.  

In letters, dated October 16, 2007 and March 17, 2008, the RO informed the Veteran that effective November 1, 2007, his dependent wife and stepchild had been added to his award for the purpose of determining his rated of VA compensation.  The Veteran disagreed with that effective date, and this appeal ensued.  

During the January 2016 hearing, the Veteran testified that he had not reported that neither he nor his wife had been previously married, because it did not apply to either of them.  He stated that he had not received the September 27, 2006, VA letter informing him that he was being paid as a single dependent.  He noted that he and K. E. F. were living separate and apart at the time, and that she had not been forwarding his mail to him.  He stated that as soon as he found out, he sent VA the additional marital information it had requested.  He suggested that he had always responded promptly in the past and would have provided the requested information earlier had he known to do so.

In February 2008, K. E. F. and the Veteran were divorced, and in July 2008, the Veteran reported that to the VA.  In August 2008, the RO removed K. E. F. and C. M. B. from the Veteran's award, effective March 1, 2008.  

Later in August 2008, the Veteran informed the VA that he had been called to active duty.  He requested that the VA discontinue his VA compensation.  

After reviewing the record, the Board finds that the evidence is in equipoise as to whether the Veteran is entitled to additional VA compensation for his then-dependent wife, K. E. F., and stepchild, C. M. B.  From the time of his initial claim in September 2005, he has supplied his marital information and multiple copies of supporting marriage certificate showing that he was legally married to K. E. F.  He has also provided multiple copies of the birth certificate showing that C. M. B. was his stepchild.  The Veteran did not report that neither he nor his wife was married previously until October 3, 2007.  However, that omission was not unreasonable as neither of them had any prior marriages.  Indeed, there is no evidence on file to the contrary.  Moreover, the Board finds that the Veteran has been, generally, responsive to VA's requests for information.  Given his responsiveness, it is reasonable to expect that he would have reported zero previous marriages had he been asked specifically for that information.  It is further reasonable to expect that had he timely received the September 27, 2006, VA notice of his payment as a single Veteran, he would have responded promptly to that notice.  In light of his recent testimony, it is entirely plausible that the letter was delivered to the correct address but that he did not see it for approximately a year.  When he did so, he supplied the requested information.  

In short, the Board finds that since the combined 30 percent rating became effective October 31, 2005, the Veteran has substantially complied in a timely manner with the VA's requests for information regarding his marital status and dependent status for his stepchild.  When, as in this case, there is an approximate balance of evidence both for and against a claim, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3,102 (2015).  Accordingly, for the period from October 31, 2005 through October 31, 2007, the Veteran is entitled to additional compensation for his then-wife, K. E. F., and stepchild, C. M. B.


ORDER

From October 31, 2005, through October 31, 2007, the Veteran is entitled to additional compensation for his then-wife, K. E. F., and stepchild, C. M. B.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


